Citation Nr: 1220337	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-09 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises from a September 2008 rating decision in which the RO, inter alia, continued a 20 percent rating for diabetes mellitus, type II.  The Veteran filed a notice of disagreement in September 2008.  In March 2009, the RO issued a statement of the case and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals).

In September 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of this hearing is of record.

The Board notes that, in April 2012, additional evidence in support of the Veteran's appeal was added to the record without a waiver of initial review of the evidence by the agency of original jurisdiction (AOJ)-here, the RO.  See 38 C.F.R. § 20.1304 (2011).  As the claim for an increased rating for diabetes mellitus, type II, is being remanded, the RO will have the opportunity to consider this evidence on remand.  See id. 

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.

The Veteran's service-connected diabetes mellitus, type II, is currently rated as 20 percent disabling pursuant to Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  Under that diagnostic code, diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet warrants a 20 percent rating.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, warrants a 60 percent rating.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating.  Id.

The Veteran last underwent VA examination for his diabetes mellitus in January 2008.  At that time, the Veteran was treating his diabetes mellitus with oral hypoglycemic agents and restricted diet.  The Veteran reported that his diabetes was poorly controlled.  At the time of the examination, the Veteran was not yet on insulin, but he and his primary care physician had planned to start an insulin regimen.  He denied restriction of activities (such as avoiding strenuous activity to prevent hypoglycemic reactions) on account of the diabetes.

The Veteran contends that his service-connected diabetes mellitus has increased in severity since his January 2008 VA examination, and is thus more severe than is reflected by the current 20 percent disability rating.  The record reflects that the Veteran started using insulin in March 2008, shortly after the January 2008 VA examination.  The Veteran submitted an October 2008 letter from his VA physician stating that "Due to his medical problems he is unable [to] walk long distances at a time."  In a January 2009 personal statement, the Veteran reported that he "can no longer perform any strenuous activities as these alter my blood sugar levels."  He testified at his September 2009 DRO hearing that his activities became restricted in approximately October 2008.  

To ensure that the record reflects the current severity of the Veteran's service-connected diabetes mellitus type II, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the RO should arrange for the Veteran to undergo a VA diabetes examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011)

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  The RO should consider all evidence added to the record since the RO's last adjudication of the increased rating claim, to include, evidence submitted directly to the Board without a waiver of initial RO consideration.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specify what evidence VA will provide and what evidence the Veteran is to provide.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period.

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records/responses received from each contacted entity are associated with the claims file, or, a reasonable time period for the Veteran's response has expired, the RO should arrange for the Veteran to undergo a VA diabetes examination, by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should indicate the regimen in place for the Veteran's management of diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications (and the nature and severity of any noted).

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter on appeal.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim for increased rating) and legal authority (to include consideration of whether 'staged' rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



